                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                           )
                                                    )
   WILLIAM BARRIER ROBERTS,                         ) CASE NO. 18-83442-CRJ11
   SSN: XXX-XX-9314                                   CHAPTER 11
                                                    )
       Debtor.                                      )
                                                    )

             DEBTOR’S EMERGENCY MOTION FOR AUTHORITY TO SELL
             REAL PROPERTY OF THE ESTATE FREE AND CLEAR OF ALL
                         LIENS AND ENCUMBRANCES

        COMES NOW William Barrier Roberts (“Debtor”), by and through undersigned counsel,

 and hereby moves this Court (the “Motion”) for an entry of an Order, under sections 363(b), 363(f),

 and 1103 of the Bankruptcy Code and Bankruptcy Rules 6004 and 9006(c), authorizing Debtor to

 sell certain real property, as described below, and under the terms indicated. In support thereof,

 Debtor states the following:

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

 This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this case and this Motion

 in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The legal predicates for the relief

 requested herein are Bankruptcy Code §§ 363(a), 363(f), and 1103. Relief is also founded under

 Bankruptcy Rule 6004.

        2.       Pursuant to Bankruptcy Rule 9006(c), Debtor requests a reduction in time so as to

 conduct a closing of the sale on the Real Property on August 9, 2019.

                                          BACKGROUND

        3.       On November 16, 2018 (the “Commencement Date”), Debtor filed a Chapter 11

 bankruptcy petition commencing the above-captioned bankruptcy case.




Case 18-83442-CRJ7        Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                  Desc Main
                                 Document    Page 1 of 12
        4.        Included in the property of the estate is a one-half interest in real property located

 at 2203 Annadale Drive, Huntsville, Alabama 35801 (hereinafter, the “Real Property”). The

 remaining one-half interest is owned by Shannon League Roberts (“Shannon Roberts”).

        5.        On May 15, 2019, Debtor filed an Application to Employ Julie Lockwood of Van

 Valkenburgh & Wilkinson Prop., as Realtor nunc pro tunc to help facilitate the sale of the Real

 Property (the “Real Estate Broker”). This brokerage contract has expired. During the listing no

 offers survived inspection of the Real Property. The Real Property has also been foreclosed by

 Smart Bank, the second lienholder.

        6.        Debtor and Shannon Roberts (his wife, pending divorce) received an offer from

 Edward R. Ragland , Sr., and Sue T. Ragland, husband and wife (“Purchasers”) to purchase the

 Real Property, through their right of redemption, AS IS, for the sum of Five Hundred Sixty

 Thousand Dollars and NO/100 ($560,000.00) (the “Offer”).

                                         RELIEF REQUESTED

        7.        Debtor and Shannon Roberts (collectively the “Sellers”) are of the opinion that the

 aforementioned Offer of purchase is a fair and reasonable offer for the Real Property, and Debtor

 does not believe that he will receive a higher offer if this sale is not approved by this Court.

        8.        Debtor agrees to sell the estate’s one-half interest in the Real Property.

        9.        As the estate has a one-half interest in the Real Property, the estate will receive one-

 half of the equity; likewise, the estate will bear one-half of the costs associated with the sale of the

 Real Property.

        10.       Debtor believes it is in the best interest of the estate and its creditors that the estate

 sells its one-half interest in the Real Property pursuant to the terms of the Real Estate Sales

 Contract (the “Contract”) and attached hereto as Exhibit A.




Case 18-83442-CRJ7          Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                     Desc Main
                                   Document    Page 2 of 12
        11.     Pursuant to the terms of the Contract, closing costs are to be paid by the following:

                a)     The Sellers shall pay for the following closing costs: delivery of a Warranty
                Deed and Sellers’ attorney’s fees.
                b)     Purchasers shall pay for all other costs of closing and Purchaser's attorney's
                fees.
                c)     The Real Property taxes shall be prorated between the Sellers and
                Purchasers as of the Closing Date.

        12.     Debtor believes it is in the best interest of the estate and its creditors that the estate

 accept the Purchasers’ Offer.

        13.     Any person objecting to the validity, proprietary, or legality and/or having any

 objection of any kind to the sale as described herein shall file a written objection to the sale on or

 before five (5) business days before the date set for the hearing on this Motion and simultaneously

 serve copies on the attorney for the Debtor at the address listed in this Motion and the Trustee, in

 accordance with Fed. R. Bankr. P. 6004(b).

        WHEREFORE, Debtor requests that this Court enter an Order Confirming Sale of the Real

 Property as set forth above, that Debtor be authorized to take such steps, make such payments, and

 execute such documents as reasonably necessary to implement and effectuate said sale, and that

 the Court grant such further relief as may be just and equitable under the circumstances.

        Respectfully submitted this the 5th of December, 2019.


                                                        /s/ Stuart M. Maples
                                                        STUART M. MAPLES (ASB-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




Case 18-83442-CRJ7        Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                     Desc Main
                                 Document    Page 3 of 12
                                 CERTIFICATE OF SERVICE
        I do hereby certify that on December 5, 2019, a copy of the foregoing document was
 served on the following by Electronic Case Filing a copy of the same.

 Richard Blythe
 Bankruptcy Administrator
 richard_blythe@alnba.uscourts.gov

 All parties requesting notice via CM/ECF

         I do hereby certify that on December 5, 2019, a copy of the foregoing document was served
 on the following by mailing a copy of the same United States Mail, properly addressed and first-
 class postage prepaid.

 Julie Lockwood
 Van Valkenburgh & Wilkinson Prop.
 204 Gates Avenue
 Huntsville, AL 35801

 Via U.S. Mail to all creditors on matrix


                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




Case 18-83442-CRJ7        Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29              Desc Main
                                 Document    Page 4 of 12
                                                                            EXHIBIT A

 STATE OF ALABAMA              )
 COUNTY OF MADISON             )


                              REAL ESTATE SALES CONTRACT

       THIS AGREEMENT, made effective as of the _____ day of December, 2019, between
 William B. Roberts and Shannon League Roberts, husband and wife, as Sellers (“Sellers”) and
 Edward R. Ragland, Sr., and Sue T. Ragland, husband and wife, as Purchasers (“Purchasers”).

         WHEREAS, Sellers desire to sell and Purchasers desire to purchase certain real property
 and improvements located at 2203 Annandale Drive, Huntsville, Alabama 35801, as may be more
 particularly described on Exhibit "A" (hereinafter, the "Real Property").

         NOW, THEREFORE, in consideration of the mutual agreements set forth herein, Sellers
 agree to sell, assign, and transfer to Purchasers, and Purchasers agree to purchase and accept the
 conveyance of all of Sellers’ right, title, and interest in the Real Property hereinafter described.

 THIS AGREEMENT IS MADE UPON THE FOLLOWING TERMS AND CONDITIONS:

 1.     Description of Property. The Sellers agree to sell, assign, and transfer and the Purchasers
        agree to purchase and accept the conveyance of all of the following Real Property:

        a)      Real Property and Improvements. The Real Property and Improvements located at
                2203 Annandale Drive, Huntsville, Alabama 35801, which is more particularly
                described on the attached Exhibit “A”.

 2.      Purchase Price. The purchase price shall be the sum of Five Hundred Sixty Thousand
         Dollars and NO/100 ($560,000.00) payable as follows:

        a)      Earnest Money. Upon execution of this Agreement, Purchasers shall deliver to
                Sellers, or their agent, the sum of Two Thousand, Five Hundred Dollars and
                NO/100 ($2,500.00) in Earnest Money. This Earnest Money shall be applied
                against the Purchase Price at Closing. Alternatively, in the event that this
                transaction does not close, then in such event the Earnest Money shall be refunded
                to Purchasers.

        b)      Payment at Closing. At Closing, Purchasers shall pay Sellers in immediately-
                available funds the sum of Five Hundred Fifty-Seven Thousand, Five Hundred
                Dollars and NO/100 ($557,500.00).




                                              Page 1 of 5


Case 18-83442-CRJ7        Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                 Desc Main
                                 Document    Page 5 of 12
                                                                               EXHIBIT A

 3.    Closing Date. The Closing of the sale of the Property shall be within 30 days after the
       approval of this sale by the United States Bankruptcy Court for the Northern District of
       Alabama. Time shall be of the essence in performing this contract.

 4.    Closing Costs. Closing costs are to be paid by the following:

       a)          The Sellers shall pay for the following closing costs: delivery of a Warranty Deed
                   and Sellers’ attorney’s fees.

       b)          Purchasers shall pay for all other costs of closing and Purchaser's attorney's fees.

       c)          The Real Property taxes shall be prorated between the Sellers and Purchasers as of
                   the Closing Date.

 5.    Warranty Deed. At Closing, the Real Property shall be conveyed, assigned, and delivered
       to Purchasers by Warranty Deed (the "Deed"). The Real Property is to be conveyed free
       and clear of all liens and encumbrances except for easements of record. The title will be
       good and marketable in fee simple and such as will be insured by any reputable title
       insurance company at regular rates. Possession of the Property shall be delivered to
       Purchasers by Sellers at the Closing.

 6.    Conditions of Sellers and Purchasers.

       a)          Sellers.

            (i)        Sellers’ obligation to close on the sale of this transaction is subject to their
                       obtaining prior approval from the United States Bankruptcy Court for the
                       Northern District of Alabama.

            (ii)       Sellers are selling the Real Property in an "AS-IS”, “WHERE-IS” condition.

       b)          Purchasers.

            (i)        The obligation of the Purchasers to close on the sale of this transaction is
                       contingent upon the Purchasers being able to obtain financing. Purchasers state
                       that they have, or shall within three (3) days of signing this agreement, apply
                       for such financing.

 7.    Successors and Assigns. This Contract shall be binding upon and shall inure to the benefit
       of the undersigned parties and their respective heirs, personal representatives, successors,
       executors, and assigns.

 8.    Governing Law. This Contract and the rights and obligations of the parties hereto shall
       be governed by the laws of the State of Alabama.

                                                 Page 2 of 5


Case 18-83442-CRJ7            Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                Desc Main
                                     Document    Page 6 of 12
                                                                             EXHIBIT A


 9.     Counterpart Execution. This Contract may be executed in one or more counterparts,
        which when taken together shall constitute one original, binding agreement. Delivery of
        this Contract may be affected via e-mail, facsimile, or original signatures, all which shall
        create and constitute a legal, valid binding enforceable agreement, effectively delivered.

 10.    Amendment. No amendment of this Contract shall be effective unless in writing and
        signed by the parties hereto and delivered in accordance with paragraph 13.

 11.    Default.

        a)     In the event that the Purchasers fail to perform their duties and obligations under
               this Contract, then Sellers may declare the Purchasers in default of this Contract
               and pursue remedies for specific performance or as otherwise allowed by law.

        b)     In the event that the Sellers fail to perform their duties and obligations as set out in
               this Contract, then the Purchasers may declare the Sellers in default of this Contract
               and pursue remedies for specific performance or as otherwise allowed by law.

 12.    Agency Disclosure. No brokerage fees are payable as part of this transaction.

 13.    Notices. Notices, offers, requests, demands, or other communications respecting the
        performance of this Contract shall be in writing and shall be deemed to have been duly
        given provided that the mailing is by certified mail, first-class, postage prepaid, return
        receipt requested, and addressed as follows:

               Sellers:




               Purchasers:




 or, to any other address that may be designated in writing by the Sellers or the Purchasers. All
 notices shall be deemed to have been given on the date of mailing.




                                             Page 3 of 5


Case 18-83442-CRJ7        Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                  Desc Main
                                 Document    Page 7 of 12
                                                                 EXHIBIT A

        IN WITNESS WHEREOF, the Sellers and Purchasers have caused this agreement to be
 duly executed as of the day and year first above written.




                                                SELLERS:


                                                By: _______________________________
                                                       WILLIAM B. ROBERTS



                                                By: _______________________________
                                                       SHANNON LEAGUE ROBERTS



                                                PURCHASERS:




                                                By: _______________________________
                                                       EDWARD R. RAGLAND, SR.



                                                By: _______________________________
                                                       SUE T. RAGLAND




                                       Page 4 of 5


Case 18-83442-CRJ7    Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29        Desc Main
                             Document    Page 8 of 12
                                                           EXHIBIT A

                                  EXHIBIT A




                                    Page 5 of 5


Case 18-83442-CRJ7   Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29   Desc Main
                            Document    Page 9 of 12
Label Matrix for local noticing         Bullet & Barrel, LLC                Callahan PC
1126-8                                  612 Eustis Avenue                   301 Washington St. Ste 301
Case 18-83442-CRJ11                     Huntsville, AL 35801-4114           Huntsville, AL 35801-4892
NORTHERN DISTRICT OF ALABAMA
Decatur
Thu Dec 5 09:20:12 CST 2019
First National Bank of Pulaski          PRA Receivables Management, LLC     SPECIALIZED LOAN SERVICING LLC
206 South 1st Street                    PO Box 41021                        8742 Lucent Blvd, Suite 300
Pulaski, TN 38478                       Norfolk, VA 23541-1021              Highlands Ranch, CO 80129-2386



SmartBank                               U. S. Bankruptcy Court              *Alabama Department of Revenue
c/o Justin B. Little                    400 Well Street                     PO Box 327483
REYNOLDS, REYNOLDS & LITTLE, LLC        P. O. Box 2775                      Montgomery, AL 36132-7483
Post Office Box 2863                    Decatur, AL 35602-2775
Tuscaloosa, AL 35403-2863

*American Express                       *Belk/Synchrony Bank                *GMFS LLC c/o SLS
PO Box 981535                           PO Box 530940                       8742 Lucent Blvd., Ste 300
El Paso, TX 79998-1535                  Atlanta, GA 30353-0940              Highlands Ranch, CO 80129-2386



*Home Depot                             *Internal Revenue Service           *North Alabama Bank
PO Box 790328                           Centralized Insolvency Operations   PO Box 669
Saint Louis, MO 63179-0328              PO Box 7346                         Hazel Green, AL 35750-0669
                                        Philadelphia, PA 19101-7346


*Redstone Federal Credit Union          716 Harding Way SE                  American Express National Bank
220 Wynn Dr.                            c/o Kevin C. Gray                   c/o Becket and Lee LLP
Huntsville, AL 35893-0001               Bradley Arant Boult Cummings LLP    PO Box 3001
                                        200 Clinton Avenue W, Suite 900     Malvern PA 19355-0701
                                        Huntsville, AL 35801-4933

Bullet & Barrel, LLC                    Charlotte Schlittler                David R. Beasley
c/o Melanie Murray                      c/o Kevin Gray, Esq.                655 Gallatin Street
612 Eustis Ave                          Bradley Arant Boult Cummings, LLP   Huntsville, Alabama 35801-4936
Huntsville, AL 35801-4114               200 Clinton Avenue West, Ste. 900
                                        Huntsville, Alabama 35801-4933

Dr. Rhett Blake Murray                  First National Bank                 GMFS LLC
612 Eustice Ave                         2101 Clinton Avenue, Suite 101      c/o Specialized Loan Servicing LLC
Huntsville, AL 35801-4114               Huntsville, Alabama 35805-3093      8742 Lucent Blvd, Suite 300
                                                                            Highlands Ranch, Colorado 80129-2386


Internal Revenue Service                Jayna P. Lamar                      Joyce White Vance
P.O. Box 7346                           1901 Sixth Avenue North             US Attorney General
Philadelphia, PA 19101-7346             2400 Regions/Harbert Plaza          1801 4th Ave North
                                        Birmingham, AL 35203                Birmingham, AL 35203-2101


Loretta Lynch US Attorney General       Luther Strange                      Melanie Murray
US Dept. of Justice                     Alabama Attorney General            612 Eustis Ave
950 Pennsylvania Ave NW                 PO Box 300152                       Huntsville, AL 35801-4114
Washington, DC 20530-0009               Montgomery, AL 36130-0152

             Case 18-83442-CRJ7     Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29        Desc Main
                                          Document     Page 10 of 12
North Alabama Bank                                   Secretary of the Treasury                            (p)SMARTBANK
220 Providence Main                                  1500 Pennsylvania Ave., NW                           ATTN LYNN VANDERGRIFF - SPECIAL ASSETS
Huntsville, AL 35806-4831                            Washington, DC 20220-0001                            6413 LEE HIGHWAY
                                                                                                          SUITE 107
                                                                                                          CHATTANOOGA TN 37421-4860

State of Alabama                                     Synchrony Bank                                       U.S.Securities & Exchange Commission
Department of Revenue Legal Division                 c/o PRA Receivables Management, LLC                  Reg Director,Branch of Reorganization
PO Box 320001                                        PO Box 41021                                         Atlanta Regional Office,
Montgomery, AL 36132-0001                            Norfolk VA 23541-1021                                Suite 900 950 East Paces Ferry Road
                                                                                                          Atlanta, GA 30326-1382

United States Attorney                               United States Bankruptcy Administrator               Walter A. Dodgen
Northern District of Alabama                         Northern District of Alabama                         655 Gallatin Street
1801 Fourth Avenue North                             1800 Fifth Avenue North                              Huntsville, Alabama 35801-4936
Birmingham, AL 35203-2101                            Birmingham, AL 35203-2111


Blake Cantrell                                       Charlotte Bentley Schlittler                         David R. Beasley
Caldwell Banker of the Valley                        c/o Kevin Gray                                       655 Gallatin Street
7027 Old Madison Pike Suite 102                      200 Clinton Ave W                                    Huntsville, AL 35801-4936
Huntsville, AL 35806-2369                            Suite 900
                                                     Huntsville, AL 35801-4933

Jayna Partain Lamar                                  Melanie Hammer Murray                                Rhett Murray
Maynard, Cooper & Gale, P.C.                         612 Eustis Avenue                                    612 Eustis Avenue
1901 Sixth Ave North                                 Huntsville, AL 35801-4114                            Huntsville, AL 35801-4114
Suite 2400
Birmingham, AL 35203-4604

Richard M Blythe                                     Shannan League Roberts                               Stuart M Maples
United States Bankruptcy Administrator               c/o Kevin Gray                                       Maples Law Firm
PO Box 3045                                          200 Clinton Ave W                                    200 Clinton Ave. West, Ste. 1000
Decatur, AL 35602-3045                               Suite 900                                            Huntsville, AL 35801-4919
                                                     Huntsville, AL 35801-4933

Stuart M Maples                                      Walter A Dodgen                                      William Barrier Roberts
Maples Law Firm, PC                                  655 Gallatin Street                                  2115 Big Cove Rd
200 Clinton Avenue W.                                Huntsville, AL 35801-4936                            Huntsville, AL 35801-1347
Suite 1000
Huntsville, AL 35801-4919



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Smart Bank
PO Box 1910
Pigeon Forge, TN 37868




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

             Case 18-83442-CRJ7              Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29                             Desc Main
                                                   Document     Page 11 of 12
(u)NORTH ALABAMA BANK                 (u)*Citibank                       (d)PRA Receivables Management, LLC
                                      PO Box 790046                      PO Box 41021
                                      MO 63170                           Norfolk, VA 23541-1021



End of Label Matrix
Mailable recipients     50
Bypassed recipients      3
Total                   53




             Case 18-83442-CRJ7   Doc 251 Filed 12/05/19 Entered 12/05/19 09:37:29       Desc Main
                                        Document     Page 12 of 12
